99 N.Y.2d 647 (2003)
790 N.E.2d 269
760 N.Y.S.2d 96
LUCY TRONLONE, Respondent,
v.
LAC D'AMIANTE Du QUEBEC, LTEE, Appellant, et al., Defendants.
Court of Appeals of the State of New York.
Decided April 8, 2003.
Porzio, Bromberg & Newman, P.C., New York City (Allan Young of counsel), for appellant.
Levy Phillips & Konigsberg, LLP, New York City (Robert I. Komitor of counsel), for respondent.
*648 Before: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur in memorandum; Judge READ dissents and votes to reverse for the reasons stated in the dissenting memorandum at the Appellate Division (297 AD2d 528, 529-531 [2002]).

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
In this wrongful death action, plaintiff submitted sufficient proof in opposition to defendant's motion for summary judgment to create a triable issue of fact as to whether asbestos fibers manufactured by the defendant were supplied to decedent's employer during his tenure there. Accordingly, summary judgment was properly denied under the relevant law of either New Jersey or New York.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, etc.